Citation Nr: 1443412	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  92-15 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for thyroid cancer, claimed as a result of occupational exposure in service to ionizing and/or non-ionizing radiation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  She had subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1992 rating decision by the RO in Houston, Texas.  

In February 1995, September 1999, and June 2000, the Board remanded the appeal for additional development.  

An August 2004 deferred rating decision indicates that according to the Veterans Appeals Control and Locator System (VACOLS), the appeal was withdrawn in October 2001.  In September 2004, the RO contacted the Veteran and asked her to confirm whether she had withdrawn her appeal.  She responded that she had not.  

A June 2011 deferred rating decision indicates that the appeal was mistakenly closed and should be reestablished.  The appeal was subsequently reactivated and transferred to the RO in Sioux Falls, South Dakota.  In May 2014, the appeal was certified back to the Board.  

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran asserts that she was exposed to ionizing and non-ionizing radiation while stationed in Germany at Field Station Berlin from July 1981 to September 1984.  She reported being assigned to top secret projects involving overt radiation.  She asserts that she developed thyroid cancer as a result of in-service radiation exposure.  

Pursuant to the June 2000 remand, the Board determined that previous remand directives had not been met and that additional development was warranted.  This included additional research to verify the claimed radiation exposure.  

The remand also determined that "as the veteran's thyroid cancer [was] a 'radiogenic disease,' and the veteran ha[d] alleged that the thyroid cancer resulted from [her] exposure to radiation, a dose assessment [was] required.  38 C.F.R. § 3.311(a)."

On review, the RO has made extensive efforts to verify the claimed radiation exposure and appears to have contacted all likely sources that might have relevant information.  

The Board notes that the RO complied with the previous remand directives to contact the National Security Agency and the U.S. Army Center for Health Promotion and Preventive Medicine and responses are of record.

Numerous agencies have been contacted during the course of this appeal and none were able to specifically confirm the Veteran's claimed radiation exposure.  

In October 2000 and October 2012, however, the U.S. Army Center for Health Promotion and Preventive Medicine (now U.S. Army Institute of Public Health) indicated that they "[were] not able to rule out that undocumented occupational radiation exposures [might] have occurred during her military service." 

Unfortunately, the RO did not forward relevant records to the Under Secretary for Health for preparation of a dose estimate as directed in the February 1995, September 1999, and June 2000 remands.  

The Board sincerely regrets the delay occasioned by yet another remand.  Under the circumstances of this case, however, additional development must be accomplished.  See 38 C.F.R. § 3.311(a); Stegall v. West. 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must forward any records containing information pertaining to the Veteran's radiation dose exposure, to include all responses from the agencies queried, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

2.  Thereafter, any further development pertaining to claims based on exposure to ionizing radiation should be taken if warranted.  This includes referral to the Under Secretary for Benefits for further consideration.  See 38 C.F.R. § 3.311(b), (c).  

3.  After completing all indicated development, the AOJ must readjudicate the issue of service connection for thyroid cancer as a result of occupational exposure in service to ionizing and/or non-ionizing radiation.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



